Citation Nr: 1216686	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  05-23 257	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for eustachian tube dysfunction.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for loss of taste.

4.  Entitlement to a compensable rating for bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Meniere's disease.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic infections of the eyes, back, and stomach.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rhinitis as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a breathing disorder as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rash of the arms and legs as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothyroidism.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic parotitis with stones, status post left parotidectomy, as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

17.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

18.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

19.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ankle disability.

20.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle disability.

21.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes.

22.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuropathy as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

23.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977, and from August 1982 to August 1985.

By a January 2004 rating decision, a Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, granted service connection for eustachian tube dysfunction and assigned a 30 percent evaluation therefor.  The Veteran appealed to the Board of Veterans' Appeals (Board), challenging the assigned rating.  The Board denied the appeal in May 2009.

The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court entered a memorandum decision vacating and remanding the Board's decision insofar as it denied a higher schedular rating for the Veteran's service-connected eustachian tube dysfunction.  The Court found that the Board had not provided adequate reasons and bases for its conclusion that there was no objective evidence that the Veteran suffered from Meniere's disease, and for its determination that the Veteran did not have a cerebellar gait, so as to foreclose the assignment of a higher rating under 38 C.F.R. § 4.85, Diagnostic Code 6205 (pertaining to the evaluation of Meniere's syndrome/endolymphatic hydrops).

In November 2010, while the appeal to the Court was pending, the Veteran submitted a notice of disagreement (NOD) with respect to an October 2010 RO rating decision that denied 22 additional issues (issues #2 through #23, above, as characterized by the RO).  Thus far, the record does not reflect that he has been furnished a statement of the case (SOC) with respect to those issues.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail in the Remand section, below.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in September 2008 on the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected eustachian tube dysfunction.  In February 2012 the Veteran's attorney requested a personal hearing before the Board.  To the extent this request pertains to the only issue currently perfected, that is, entitlement to an initial evaluation in excess of 30 percent for eustachian tube dysfunction, the request for an additional hearing on that issue is denied.  The Veteran has the right to one hearing on appeal.  38 C.F.R. §§ 20.700(a), 20.1507(b)(1) ("[O]nly one hearing before the Board will be conducted.").  The Veteran's initial hearing request on the issue concerning the initial evaluation for eustachian tube dysfunction was granted and fulfilled by the Board, and there is no further right to a Board hearing on that issue.  To the extent the February 2012 letter from the Veteran's attorney was requesting a hearing on the issues addressed in the November 2010 NOD with the October 2010 RO rating decision, as an SOC has not yet been prepared on those issues and the appeal on those issues has not yet been perfected by a substantive appeal, the request for a Board hearing on those issues is premature.  The Veteran may request a Board hearing on those issues when/if he perfects his appeal on those issues.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For the reasons set forth below, the appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's claims file contains conflicting evidence as to whether he suffers from Meniere's syndrome/endolymphatic hydrops.  Although a VA examiner concluded in April 2005 that the Veteran did not have the disorder(s), 12 additional volumes of material have been added to his claims file since that time.  No waiver of RO review has been received with respect to pertinent evidence received since the last supplemental SOC (SSOC) pertaining to the evaluation of the Veteran's eustachian tube dysfunction in February 2008, see 38 C.F.R. § 20.1304(c), and the issue developed for appeal is inextricably intertwined with another issue (issue #8, as enumerated above) for which the Veteran has a pending request for a RO hearing.  Accordingly, in order to ensure the Veteran due process, and in light of the Court's concerns relative to the evidence for and against a diagnosis of Meniere's syndrome/endolymphatic hydrops, and for and against a finding of cerebellar gait, the Board will remand the case for further action, to include a new examination by an otolaryngologist.  38 C.F.R. § 19.9 (2011).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As discussed above, the Veteran has filed a timely NOD with respect to an October 2010 RO rating decision that denied 22 additional issues.  See Introduction, supra.  He has also requested a RO hearing on those issues.  To date, no SOC as to those issues has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran and his representative to identify, and provide appropriate releases for (where necessary), any care providers who may possess new or additional evidence pertinent to the issue of the Veteran's entitlement to a higher rating for eustachian tube dysfunction, including any VA care providers he has seen for treatment of his disability since 2006.  If he provides the necessary information and/or releases, the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination by an otolaryngologist.  The examiner should review the claims file, examine the Veteran, perform any specific testing deemed necessary to confirm or rule out a diagnosis of Meniere's disease/endolymphatic hydrops, and provide opinions with respect to each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran has Meniere's disease/endolymphatic hydrops?  If so, is it at least as likely as not that the disorder is related to, or was caused or permanently worsened by, his service-connected eustachian tube dysfunction and/or bilateral otosclerosis with impaired hearing, post-operative stapedectomies?  Please discuss the significance, if any, of a December 2000 letter from Denver Ear Associates indicating that the Veteran had cochlear hydrops; a December 2003 progress note indicating that cochlear hydrops may be related to prior stapes surgery; a December 2003 record from the University of Colorado Hospital reflecting a history of cochlear hydrops; a March 2004 record from the National Jewish Medical and Research Center reflecting a diagnosis of chronic ear problems, including cochlear hydrops as a result of stapedectomy; March, October, and November 2004 and March and April 2005 private medical records reflecting a history of Meniere's disease diagnosed in 2004; the report of an April 2005 VA examination, concluding that the Veteran did not have Meniere's syndrome or a confirmed diagnosis of endolymphatic hydrops; a June 2006 medical record wherein the Veteran stated that he had been told that he had cochlear hydrops in the past; the Veteran's lay descriptions of his condition; and any other evidence of record deemed relevant to the determination.

b.  Irrespective of whether the Veteran has Meniere's disease/endolymphatic hydrops, is it at least as likely as not that he has vertigo that is related to, or was caused or permanently worsened by, his service-connected eustachian tube dysfunction and/or bilateral otosclerosis with impaired hearing, post-operative stapedectomies?  Is it at least as likely as not that he has cerebellar gait that is related to, or was caused or permanently worsened by, his service-connected eustachian tube dysfunction and/or bilateral otosclerosis with impaired hearing, post-operative stapedectomies?  Please discuss the significance, if any, of the Veteran's statements and testimony relative to dizziness, to include his statement in January 2004 that he had dizzy spells most of the time and his testimony in September 2008 that he often felt like he was moving when he was not, especially when driving, and that he sometimes felt dizzy and stumbled when he gets out of bed; an October 2004 private medical record indicating a history of dizziness; an April 2005 VA progress note indicating that he has dizziness that comes and goes and makes him off balance and lasts for about an hour, that he uses a walking stick at times, and that he gets off balance when he is tired, lacks sleep, or is stressed out; an August 2006 private medical record indicating that he has a history of dizzy spells and loss of balance; and any other evidence of record deemed relevant to the determination.

c.  If it is at least as likely as not that the Veteran has vertigo and cerebellar gait that is related to, or was caused or permanently worsened by, his service-connected eustachian tube dysfunction and/or bilateral otosclerosis with impaired hearing, post-operative stapedectomies, how often does he experience attacks of vertigo and cerebellar gait?

If consultation with other specialists is deemed necessary, that should be accomplished.  A complete medical rationale for all opinions expressed must be provided.

3.  After conducting any additional development deemed necessary, the Veteran's claim for a higher rating for eustachian tube dysfunction should again be reviewed, taking into consideration the criteria set out at 38 C.F.R. § 4.85, Diagnostic Code 6205, to the extent applicable.  If the benefit sought remains denied, furnish a supplemental SOC to the Veteran and his representative, and afford them an opportunity to respond.

4.  Unless the claims are resolved by granting the benefits sought, or the NOD is withdrawn, furnish a SOC to the Veteran and his representative, in accordance with 38 C.F.R. § 19.29, concerning the 22 additional issues adjudicated by the RO in October 2010.  Also ensure that the Veteran is afforded a RO hearing on those issues, as he has requested.  The issues should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

